DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 958, 959, 962, 963, and 965-973 are pending.
Claims 1-957, 960, 961, 964, 974, and 975 have been canceled.

Claim Objections
Claims 958, 959, 962, 963, and 965-973 are objected to because of the following informalities:  
The examiner suggests that the limitation “wherein the polymeric binder comprises at least one selected from the group consisting of a polylactam polymer, polyvinyl alcohol (PVA), Polyvinyl acetate (PVAc), carboxymethyl cellulose (CMC), an isobutylene polymer, and wherein the polymeric binder comprises polyvinylcaprolactam (PVCap) and/or polyvinyl-valerolactam” in claim 963 is corrected to read “wherein the polymeric binder comprises polyvinylcaprolactam (PVCap) and/or polyvinyl-valerolactam”.
	Claims 958, 959, 962, 965-973 are objected to as being dependent on the objected claim 963.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 968 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 968 recites the limitation “the cross-linker may be an epoxy cross-linker comprising multiple reactive epoxy groups or the cross-linker may be an acrylate cross-linker comprises multiple reactive acrylate groups”. 
It is not clear if these cross-linkers are required, or are only preferred cross-linkers.
For the examination on the merits it is considered that claim 968 recites “the cross-linker is an epoxy cross-linker comprising multiple reactive epoxy groups or the cross-linker is an acrylate cross-linker comprises multiple reactive acrylate groups”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 958, 959, 962, 963, 965, 967, 968, 970, 971, and 973 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0301903) in view of Jeon (US 2016/0204409).
With regard to claims 959 and 963, Choi et al. teach a porous heat-resistant layer for a separator, the layer comprising a monomer, oligomer, or polymer including a crosslinkable group, and inorganic particles (par.0005).
Choi et al. further teach that the inorganic particles may be Al2O3, SiO2, TiO2 (par.0046), which meet the limitations for “heat-resistant particles” in claim 963 (see the definition on page 16 of the specification of the instant application), and the limitations of claim 959.
The monomer, oligomer, and polymer including a crosslinkable group meet the limitations of claim 963 for a “cross-linker”.
Choi et al. further teach that the porous heat-resistant layer further comprises a non-crosslinking binder, such as polyvinylpyrrolidone (par.0009-0010), but fail to teach that the non-crosslinking binder may be polyvinylcaprolactam and/or polyvinyl-valerolactam.
Jeon teaches a microporous membrane comprising a coating comprising a polylactam polymer and inorganic particles formed on a surface of a microporous polyolefin separator membrane (par.0028). The polylactam may be polyvinylpyrrolidone or polyvinylcaprolactam (par.0029). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use polyvinylcaprolactam as non-crosslinking binder in the porous heat-resistant layer of Choi et al., because it is functionally equivalent to polyvinyl pyrrolidone.
Choi et al. further teach that the porous heat-resistant layer may be coated on both surfaces of a porous substrate (par.0064)., such as polyethylene fabric (par.0100). The polyethylene fabric meets the limitations of claims 963 for “a polyolefinic microporoyus layer”.
Therefore, the separator of Choi modified by Jeon is equivalent to the separator in claims 959 and 963.
With regard to claims 958 and 967, Choi et al. teach that the inorganic particles represent 50-95% by weight of the porous heat-resistant layer composition (par.0050). This range is within range in claim 958.
Choi et al. further show that a non-crosslinking binder may be included in an amount of 7% by weight (par.0010 and par.0098). This amount is within the range in claim 958.
The amounts taught by Choi et al. provide a ratio of inorganic particles: non-crosslinking binder within the range in claim 967.
With regard to claims 962, Choi et al. teach that the non-crosslinking binder is dissolved in a mixture of acetone and dimethyl acetate (par.0010 and par.0098). These solvents meet the limitations for a non-aqueous solvent.
With regard to claim 965, Jeon teaches that polyvinyl alcohol (PVA) may be used as additive to the lactam polymer (par.0044 and the examples in Table 1).
With regard to claim 968, Choi et al. teach that the monomer including a crosslinkable functional group may be a monomer of formula 1, the oligomer including a crosslinkable group may be an oligomer of the monomer of formula 1, and the polymer including a crosslinkable functional group is a polymer of the monomer of formula 1:

    PNG
    media_image1.png
    195
    223
    media_image1.png
    Greyscale
 (par.0007-0008), wherein R1 -R4 may be (meth)acrylate groups.
These compounds meet the claim limitations for an acrylate cross-linker comprising multiple reactive acrylate groups.
With regard to claims 970, 971, and 973, Choi et al. teach a lithium rechargeable battery comprising the separator interposed between the anode and the cathode (par.0073). The battery further comprises an electrolyte (par.0073).
Choi et al. further teach that the negative electrode comprises a negative electrode active material, such as lithium metal or a lithium metal alloy (par.0083).

Claim 972 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0301903) in view of Jeon (US 2016/0204409) as applied to claim 963 above, and further in view of Uemura et al. (US 2002/0012830)
With regard to claim 972, Choi modified by Jeon teach the separator of claim 963 (see paragraph 7 above). Choi et al. further teach that the battery including the separator may be a lithium rechargeable battery with good characteristics (par.0072 and par.0121-0123).
Choi et al. and Jeon et al. fail to teach a vehicle including the lithium rechargeable battery.
However, it is well-known in the art that rechargeable lithium batteries are used in vehicles, as evidenced in par.0004 of Uemura et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the lithium rechargeable battery of Choi modified by Jeon in a vehicle, in order to take advantage of its properties.

Claims 959, 963, 965-967, 970, 971, and 973 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0272532) in view of Jeon (US 2016/0204409)
With regard to claim 963, Park et al. teach a porous substrate and a coating layer positioned on one side or both sides of the porous substrate, wherein the coating layer includes an organic polymer, inorganic particles, organic particles or a combination thereof (abstract).
The porous substrate may be a polyolefin (par.0037, par.0190), which is equivalent to the “polyolefinic microporous layer” in claim 963.
Park et al. further teach that the inorganic and the organic particle provide the separator with improved heat resistance (par.0087), so they meet the limitations for “heat-resistant particles” in claim 963.
Park et al. further teach that the coating layer may comprise a binding agent (par.0095). The binding agent may comprise a vinyl group (par.0100), or an epoxy group (par.0105)
Vinyl groups and epoxy groups are crosslinking groups, as evidenced in par.0059 of Soula et al. (US 2002/0049341).
Therefore, a binding agent including a vinyl group or an epoxy group is equivalent to the “cross-linker” in claim 963.
Park et al. teach that the organic polymer may be polyvinylpyrrolidone (par.0074), but fail to teach that the organic polymer may be polyvinylcaprolactamand/or polyvinyl-valerolactam.
Jeon teaches a microporous membrane comprising a coating comprising a polylactam polymer and inorganic particles formed in a surface of a microporous polyolefin separator membrane (par.0028). The polylactam may be polyvinylpyrrolidone or polyvinylcaprolactam (par.0029). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use polyvinylcaprolactam as the organic polymer in the coating layer of Park et al, because it is functional equivalent to polyvinyl pyrrolidone.
The separator of Park modified by Jeon is equivalent to the separator in claim 963.
With regard to claim 959, Park et al. teach that the inorganic particles for the coating layer may be Al2O3, SiO2, TiO2 (par.0090).
With regard to claim 965, Park et al. teach that the organic polymers may be used in combination, and the examples of organic polymers include polyvinyl alcohol and carboxymethyl cellulose (par.0074).
With regard to claim 966, Park et al. teach that the coating layer may include a combination of inorganic particles and organic particles (par.0086-0087). The organic particles may be polyimide-based particles (par.0068).
With regard to claim 967, Park et al. teach that the separator may include an adhesion layer on the coating layer, in order to improve the adhesion of an electrode to the separator (par.0130-0131, par.0139).
With regard to claims 970, 971, and 973, Park et al. teach a rechargeable lithium battery comprising the separator positioned between a negative electrode and a positive electrode (par.0149). The negative electrode includes a current collector and a negative active material layer, which may comprise lithium metal or a lithium metal alloy (par.0151-0152).
The rechargeable lithium battery further comprises an electrolyte including a lithium salt and a non-aqueous solvent (par.0174-0175).

Response to Arguments
Applicant’s arguments with respect to claims 958, 959, 962, 963, and 965-973 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
-the objections to claims 960, 968, 971, and 974 are withdrawn following the cancelation of claims 960 and 974, and the applicant’s amendment to claims 968 and 971;
-the rejection of claims 961-966, 974, and 975 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn following the cancelation of claims 961, 964, 974, and 975, and the applicant’s amendments to claims 958, 959, 963, and 966;
-the provisional rejection of claims 957, 962-964, and 966-972 on the ground of nonstatutory double patenting as being unpatentable over claims 4, 9, 10, 12-14, and 20-23 of copending Application No. 16/318,405 (US 2020/0335759) is withdrawn following the cancelation of claims 957 and 964, and the applicant’s amendment to claims 962, 963, and 966-972;
-the rejection of claims 957-959, 961, 962, 967, 968, 970-972, and 974 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Patent 8,372,475) is withdrawn following the cancelation of claims 957, 961, and 974, and the applicant’s amendments to claims 958, 959, 962, 967, 968, and 970-972;
-the rejection of claims 957, 959-963, 965, 970, and 971 under 35 U.S.C. 102(a)(1) as being anticipated by Take et al. (US Patent 8,592,072) is withdrawn following the cancelation of claims 957, 960, and 961, and the applicant’s amendments to claims 959, 962, 963, 965, 970, and 971;
-the rejection of claims 957, 959-962, 968, 970, and 971 under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2017/0301903) is withdrawn following the cancelation of claims 957, 960, and 961, and the applicant’s amendments to claims 959, 962, 968, 970, and 971;
-the rejection of claim 973 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent 8,372,475) is withdrawn following the applicant’s amendment to the claim;
-the rejection of claims 966 and 969 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent 8,372,475) in view of Park et al. (US 2014/0272532) is withdrawn following the applicant’s amendments to the claims;
-the rejection of claims 963, 965, and 973 under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0301903) is withdrawn following the applicant’s amendments to the claims;
-the rejection of claim 964 under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0301903) as applied to claim 963 above, and further in view of Jeon (US 2016/0204409) is moot following the cancelation of the claim; and
-the rejection of claim 975 under 35 U.S.C. 103 as being unpatentable over Zhang (US Patent 6,432,586) in view of Zhang et al. (US 2016/0164060) is moot following the cancelation of the claim.
However, new grounds of rejection for claims 958, 959, 962, 963, and 965-973 are shown in paragraphs 6-9 above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/           Primary Examiner, Art Unit 1722